DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (apparatus) in the reply filed on July 6, 2020 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 09 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,867,916 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09 November 2020, with respect to the Double Patenting Rejections and the rejections under 35 USC 112 have been fully considered and are persuasive.  The Double Patenting rejections and the rejection under 35 USC 112 of claims 35 – 39 have been withdrawn. 
Applicant's arguments filed 09 November 2020 with regards to the rejection under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues that Opolski fails to teach (1) the at least one manipulating device comprises a hollow shaft connected to the implantable component, and a rotatable core; (2) the rotatable core has a threaded bolt affixed to one end, and (3) the implantable component has a threaded bore adapted to selectively receive said threaded bolt therein.  Examiner disagrees.  Opolski teaches a hollow shaft in Figs. 1 – 2D as distal sleeve 4.  Even though the distal sleeve 4 does not come in direct contact with implantable component 23, the sleeve and implantable are seen to be connected in at least Fig. 2D by means of the coupling device. The core (i.e. core wire 12, prongs 15, 15’, etc.) is movable inside distal sleeve 4 and therefore could be rotated.  While Opolski does not teach that the preferred embodiment teaches using a threaded bolt and bore, Opolski does teach that this is a well-known embodiment.  Column 2, lines 11 – 17) recite that “other types of attachment mechanisms known in the art include threaded male and female members…”  The threaded male and female members would read on the threaded bolt and bore.  It is reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Therefore, examiner maintains the rejection of claims 35 – 39 as being unpatentable over Opolski et al. in view of Crocker.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35 – 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Opolski et al. (USPN 7,344,553) in view of Crocker (US PGPUB 2007/0276352).
	Regarding claim 35, Opolski discloses at least one manipulating device for handling a component of a system, comprising: an implantable component adapted to be implantable into a patient's body (e.g. 3); at least one manipulating device connected to said implantable component (e.g. 1 and Fig. 2D), wherein said at least one manipulating device is adapted to provide manipulation of the implantable component (e.g. column 2, line 25 – 28); wherein said at least one manipulating device comprises a hollow shaft connected to said implantable component, and a rotatable core, wherein said rotatable core has a threaded bolt affixed to one end, and wherein said implantable component has a threaded bore adapted to selectively receive said threaded bolt therein (e.g. not 
	It is noted that Opolski in view of Crocker do not teach a device for conveying blood.  Conveying blood is only functionally recited in the claims.  The manipulation device and connection to the implantable component as taught by Opolski in view of Crocker would work effectively if the implantable component was attached to a blood pump or an equivalent.
	Regarding claims 36 – 39, Opolski in view of Crocker disclose the claimed invention as described above, but does not specifically recite a flange (claim 36), a plate (claim 38), or that the hollow shaft and threaded bolt are one piece (claims 37 and 39).  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the connection as taught by Opolski in view of Crocker the flange, plate, and one piece shaft and bolt, because Applicant has not disclosed that a these limitations provide an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the manipulation device and .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792